Citation Nr: 0640274	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for otitis externa.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with narrowing of the disc 
space at L5-S1.

3.  Entitlement to service connection for multiple joint 
pains of the left and right knees, left ankle, and right hip.

4.  Entitlement to an initial compensable rating for 
varicocele of the left testicle.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 until 
April 1992 and had periods of service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated July 2001 by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2003, the Court remanded the 
case to the Board for the purpose of ensuring VCAA 
compliance.    

The issues of entitlement to service connection for 
degenerative arthritis of the lumbar spine with narrowing of 
the disc space at L5-S1 and entitlement to service connection 
for multiple joint pains of the left and right knees, left 
ankle, and right hip are addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  There is no competent evidence that otitis externa is 
causally related to event(s) during active service.

2.  A substantive appeal as to the claim for entitlement to 
an initial compensable rating for varicocele of the left 
testicle was not filed within the one-year period from the 
date of mailing of the notification of the determination 
being appealed or within 60 days from the date the statement 
of the case was issued.


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159(a), 3.303 (2006).

2.  A substantive appeal of the claim for entitlement to an 
initial compensable rating for varicocele of the left 
testicle was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.200, 20.202, 20.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during a 
period of war.  38 U.S.C.A. § 1110.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran's service medical records note that he was seen 
on several occasions complaining of ear pain and was 
diagnosed with otitis media.  See Service Medical Record 
(Apr. 1991).  The veteran is service connected for otitis 
media.  See Rating Decision (July 2001).  There is no 
evidence of the veteran being diagnosed with otitis externa 
while in service.

In June 1999, the veteran underwent a VA examination.  The 
examiner noted that the external auditory canal skin was 
mildly irritated consistent with that of mild chronic otitis 
externa.  The examiner stated that the otalgia was difficult 
to explain and may be due to a mild chronic otitis externa.  
Subsequent VA medical records still note the presence of 
otitis media.  See Medical Records from Dublin VAMC (Mar. 
2004).  However, there is no other indication that the 
veteran currently suffers from otitis externa.  Additionally, 
there is no medical evidence of record linking otitis externa 
to the veteran's military service.

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   
 
Based on the evidence of record, no link is established 
between any existing otitis externa and any incident of the 
veteran's active military service.  Therefore, the veteran's 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Initial Rating 

In July 2001, the RO denied service connection for varicocele 
of the left testicle.  After being remanded by the Board, the 
RO issued a September 2004 rating decision that granted 
service connection for varicocele of the left testicle and 
assigned a noncompensable rating.  The veteran filed a timely 
notice of disagreement.  See Board Remand (Apr. 2005) 
(stating that correspondence received in October 2004 and 
February 2005 would be treated as Notices of Disagreement).  
In April 2005, the Board remanded the issue for issuance of a 
Statement of the Case (SOC).  In November 2005, the SOC was 
issued.
   
The threshold question to be answered is whether the veteran 
entered a timely substantive appeal.  If the veteran has not 
filed a timely substantive appeal, then his appeal fails.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a SOC.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b).  
As to the first step of initiating appellate review, the 
veteran is to submit a notice of disagreement within one year 
from the date that the agency mails notice of the 
determination to the veteran.  See 38 C.F.R. § 20.302(a).  
After the preparation and mailing of the SOC, the veteran 
then has the burden to submit a timely substantive appeal 
within 60 days of the notice date of the SOC or within one 
year of the notice date of the rating decision.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The November 2005 
SOC notified the veteran of the action he must take if he 
wished to continue his appeal.

However, the veteran did not submit a substantive appeal.  
Thus, the Board holds that there was no timely-filed 
substantive appeal as to the claim for entitlement to an 
initial compensable rating for varicocele of the left 
testicle.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 
20.302(b).  In the absence of a timely-filed substantive 
appeal, the petition for appellate review is rejected in 
accordance with 38 U.S.C.A. § 7108.  Further, in the absence 
of a timely appeal, the September 2004 decision is final.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. 
Brown, 5 Vet. App. 554 (1993).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Mar. 2004).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  In a March 2006 letter, 
the veteran was also advised of potential disability ratings 
and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

Entitlement to service connection for otitis externa is 
denied.

The appeal for entitlement to an initial compensable rating 
for varicocele of the left testicle is dismissed.

REMAND

The veteran states that he injured his back, left ankle, 
bilateral knees, and right hip during military service.  Two 
Statements of Medical Examination and Duty Status dated April 
1991 and December 1991 noted that the veteran injured his 
lower back, knees, hip, and ankles in the line of duty.  In 
June 1999, the veteran underwent a VA examination, without 
the benefit of review of the veteran's claim's file.  The 
examiner's diagnoses were as follows: chronic low back pain 
with minimal degenerative arthritis and minimal narrowing of 
disc space at L5-S1 and chronic arthralgias of the right hip, 
both knees, and right ankle without significant radiological 
or clinical findings or abnormalities.  A May 2001 addendum 
stated it would be speculative to ascribe any of the 
veteran's symptoms which were unaccompanied by physical 
findings or x-ray findings to any event or illness from the 
veteran's military service.  However, following the April 
2005 Board Remand, additional VA clinic records were 
associated with the claim's file.  Those records contain 
specific diagnoses of degenerative joint disease of multiple 
joints, possible right knee meniscal injury, and 
osteoarthritis.  Under such circumstances, the Board finds 
that a medical opinion is required to make a decision on the 
claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back, knee, 
ankle, and hip disability present.  After reviewing 
the entire record, the examiner should express an 
opinion as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or greater) 
that any of the above disorders were initially 
manifested in, caused by or otherwise related to 
his service.  The claim's folder must be made 
available to and reviewed by the examiner in 
conjunction with the scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


